IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00128-CR

KEVIN BRYAN BOLDING,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 12422-A


                         MEMORANDUM OPINION


      Appellant Kevin Bolding has filed a motion to dismiss his appeal. See TEX. R.

APP. P. 42.2(a). We have not issued a decision in this appeal, and Bolding personally

signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 18, 2012
Do not publish
[CR25]




Bolding v. State                               Page 2